[Cite as State v. Jones, 2013-Ohio-4802.]


                 Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA


                               JOURNAL ENTRY AND OPINION
                                        No. 99648




                                       STATE OF OHIO
                                                    PLAINTIFF-APPELLEE

                                              vs.

                                       ELBERT JONES
                                                    DEFENDANT-APPELLANT




                               JUDGMENT:
                   AFFIRMED IN PART, REVERSED IN PART,
                               REMANDED


                                    Criminal Appeal from the
                             Cuyahoga County Court of Common Pleas
                                      Case No. CR-535173

        BEFORE: S. Gallagher, P.J., Rocco, J., and Kilbane, J.

        RELEASED AND JOURNALIZED: October 31, 2013
ATTORNEY FOR APPELLANT

Paul Mancino, Jr.
75 Public Square
Suite 1016
Cleveland, OH 44113-2098


ATTORNEYS FOR APPELLEE

Timothy J. McGinty
Cuyahoga County Prosecutor
By: Kerry A. Sowul
Assistant Prosecuting Attorney
Justice Center, 9th Floor
1200 Ontario Street
Cleveland, OH 44113
SEAN C. GALLAGHER, P.J.:

       {¶1} Defendant Elbert Jones appeals his conviction for aggravated burglary and

having a weapon while under disability, entered upon his guilty plea. For the following

reasons, we affirm in part and reverse in part the decision of the trial court and remand for

the limited purpose of journalizing Jones’s jail-time credit.

       {¶2} Jones pleaded guilty to aggravated burglary and having a weapon while under

disability with an agreed, aggregate prison sentence of three years. Both crimes were

felonies of the second degree and subject to a mandatory term of postrelease control of

three years. At Jones’s sentencing hearing, the trial court incorrectly stated on the record

that Jones was subject to a mandatory five-year term of postrelease control. The court’s

sentencing entry, however, properly imposed the mandatory three-year postrelease control

term. Further, despite the fact that the trial court’s sentencing entry imposed fines and

court costs, the trial court granted Jones’s subsequent motion to waive such in light of his

inability to pay. Finally, at the sentencing hearing, the trial court noted that it would

grant Jones jail-time credit, but omitted the calculation from the final sentencing entry.

Jones’s unopposed motion for jail-time credit, filed after the court journalized its

sentencing entry but prior to this appeal, was never ruled upon.

       {¶3} Jones timely appealed the trial court’s entry of conviction, raising three

assignments of error. In his first and third assignments of error, Jones argues that the

trial court erred by imposing postrelease control for a period of five years, rather than
three years for a second-degree felony, and by imposing fines and court costs. Both

those assigned errors are moot. According to our review of the docket, the trial court

granted Jones’s motion to waive the costs and fines, filed after entry of conviction was

journalized but prior to this appeal, and actually imposed postrelease control for a period

of three years, as Jones claims is appropriate.1 Accordingly, his first and third assigned

errors are overruled as moot.

          {¶4} In Jones’s second assignment of error, he argues the trial court erred
          by failing to include the calculation of his jail-time credit. According to
          the record on appeal, Jones claimed to have 1,072 days of jail-time credit to
          be applied to his three-year sentence. The state concedes this error,
          agreeing that        [t]he trial court is responsible for properly calculating
          the number of days for which jail-time credit should be given. The trial
          court’s failure to properly calculate a felony offender’s jail-time credit
          pursuant to R.C. 2967.191 and to include the amount of jail-time credit in
          the body of the offender’s sentencing judgment is plain error.

State v. Collier, 184 Ohio App.3d 247, 2009-Ohio-4652, 920 N.E.2d 416, ¶ 18 (10th

Dist.).       The trial court erred by not including the amount of jail-time credit in the

sentencing entry. Id.; R.C. 2929.19(B)(2)(g)(i). Accordingly, we sustain Jones’s second

assignment of error and remand the case for the limited purpose of journalizing Jones’s

jail-time credit.

          {¶5} The decision of the trial court is affirmed in part and reversed in part, and this

cause is remanded for the limited purpose of journalizing Jones’s jail-time credit.


         We acknowledge the fact that the trial court’s oral pronouncement of the term of postrelease
          1

control differed from the journalized sentencing entry and that the state concedes that the five-year
term would be error in this particular case. Regardless, because the court’s journal entry correctly
imposed the appropriate term of postrelease control, any error in the oral pronouncement is harmless.
State v. Deal, 8th Dist. Cuyahoga No. 88669, 2007-Ohio-5943, ¶ 62.
       It is ordered that appellant and appellee share the costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate issue out of this court directing the common

pleas court to carry this judgment into execution.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.



SEAN C. GALLAGHER, PRESIDING JUDGE

KENNETH A. ROCCO, J., and
MARY EILEEN KILBANE, J., CONCUR